 240DECISIONS OFNATIONALLABOR RELATIONS BOARDDuke Power CompanyandSystem Council U-20,International Brotherhood of Electrical Workers,AFL-CIO,'Petitioner.Case I1-RC-2716October 21, 1968DECISION AND DIRECTION OF ELECTIONBY MEMBERSFANNING,JENKINS,AND ZAGORIAUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before John J. Connerton, HearingOfficer.Following the hearing, pursuant to Section102.67 of National Labor Relations Board Rules andRegulations and Statements of Procedure, Series 8, asamended, this case was transferred to the NationalLabor Relations Board for decision. Thereafter, briefswere filed by the Employer and the Petitioner, andthe latter also filed a supplemental brief, all of whichhave been duly considered.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNationalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds no prejudicialerror. The rulings are hereby affirmed.Upon the entire record in the case, the Board finds:1.The Employer is engaged in commerce withinthemeaning of the Act2 and it will effectuate thepolicies of the Act to assert jurisdiction herein.2.The labor organization3 involved claims torepresent certain employees of the Employer.3.The Employer is a North Carolina corporation,operating as a Public Utility within and between theStates of North and South Carolina, and is engaged inthe generation, distribution and sale of electricity.The function of distributing the power is performedby the Employer's Distribution Department. Each ofthe 18 districts in the Distribution Department isfully equipped to serve on a day-to-day basis cus-tomers located within its geographical region. Thesedistricts contain 68 branches, most of which, de-pending upon the number of people within theirgeographical region, can either function as do thedistricts, or be a mere collection office. In most of thedistricts and a few of the larger branches there areoperation centers,' which are composed of the five1The name of the Petitioner appears as amended at the hearing.2 During the past 12-month period,the Employer had gross revenuesm excess of $250,000,and during the same period received materials foruse at its facilities within North and South Carolina,from points outsideboth States,in excess of $50,000.3Though the Employer refused to stipulate that the Petitioner is alabor organization within the meaningof the Actthe record shows thatthe Petitioner is made up of a combination of six local unions thatrepresent various employees of the Employer These local unions are173 NLRB No. 41subdepartments that come under the DistributionDepartment, namely- Line Department, Meter De-partment, Service Department, Stores Department,and Engineering DepartmentThe Employer and various locals of the IBEW havebeen parties to contracts spanning many years. Thelatest of these covers the approximately 115 "units"for which one or another local has been recognizedvoluntarily by the Employer over the years. As each"unit" was recognized, it was added to the parties'contract. The current contract, as with several pre-ceding it, provides for uniform conditions of employ-ment, including classifications and wages. All provi-sions,with the exception of seniority, span "unit"lines Bargaining has been conducted jointly with thevarious locals that have been recognized in the manyunits.The parties have long bargained in an overallunit,which is composed of, and has subsumed, themany so-called smaller units. We therefore find thatthe employees covered by the contract constitute asingle unit.The Petitioner, System Council U-20, is a com-posite of the six local unions of IBEW (to wit, LocalUnions 355, 407, 745, 913, 957, and 962) thatcurrently jointly represent the employees in this unit.The parties' current contract covers some 850 "phys-ical labor" employees in the Distribution Department,and 35 clerks from the Line, Meter, and ServiceDepartments. The Petitioner seeks an election in aunit that includes these 885 employees, plus theremaining physical labor employees in the Distribu-tionDepartment, and the clerks who work in theoperation centers. In its brief this is referred to as asystemwide unit of employees in the DistributionDepartment, apparently excluding the engineeringsubdepartment, except for the engineering clerks heresought.The Employer's first contention is that the petitionraises no question concerning the representation ofapproximately 885 of the employees sought, as theparties' current contract is a bar to an election amongthem.We find no merit in this contention. Eventhough this proceeding involves a bargaining unit nowrepresented by the Petitioner, the Petitioner, underestablished Board principles, is entitled to the benefitsof Board certification.' Thus, the Petitioner would beentitled to an election for purposes of gainingcertification in the historical unit. However, it doesnot seek an election in that unit. Rather, it claims torepresent the employees in the overall unit, includingchartered by the IBEW and accept into membership employees of theEmployer. The employees participate in the operation of the Union andpartof the purpose of the Union is to deal with the Employerconcerning wages, hours, and working conditions.Petitioner has usedthe processes of the Board in the past and has been a party to at leasttwo representation proceedingsThe Board is satisfied that thePetitioner is a labor organization within the meaning of the Act.4 There are 13 districts and 2 branches with operation centers5Bell AircraftCorporation,98 NLRB 1277, 1278 DUKE POWER CO.both the currently represented employees and thecurrentlyunrepresented (approximately 415) em-ployees.The contract cannot, of course, bar anelectionasto those employees currently unre-presented.We find, accordingly, that a question affectingcommerce exists concerning the representation ofemployees of the Employer within the meaning ofSection 9(c)(1) and Section 2(6) and (7) of the Act.4.The appropriate unit.The overall organization of the Employer's opera-tions is set forth in detail under section 3 above. ThePetitioner, as pointed out, seeks an election in theentireDistribution Department; it describes the al-leged appropriate unit as follows- All employees inthe Distribution Department, including linemen, ser-vicemen, truck drivers, groundmen, cable splicers,helpers,meter testers,meter readers, garage me-chanics and attendants, water meter testers, specialequipment operators, water plant operators, laborers(Distribution), janitors, and operation center clerks(Distribution), excluding employees outside the Dis-tributionDepartment, office clerical employees, su-pervisors and those excluded by the Act.There are employees throughout the systemwideDistribution Department who are in identical classifi-cations and who perform identical or substantiallysimilar job functions who are represented by thePetitioner at one or more operation centers, or in oneor more branches or districts, but who are unrepre-sented in others, because the Employer has in the pastgranted recognition to the Petitioner on that basis.The makeup of the unit has thus become neithergeographically nor functionally coherent.The Employer is in substantial agreement that anoverall unit would be appropriate.' It argues however,first that the current contract is a bar to any election,and in the alternative that, if there is to be an electionit should only be a self-determination election amongthe 415 unrepresented employees in the DistributionDepartment.The contract bar issue we have settled above. Basedupon the parties' agreement, and the entire record inthis case, we are satisfied that the overall unit is anappropriate one. Indeed, a unit encompassing onlythe 885 employees which the Petitioner represents,and excluding the remaining 415 employees stillunrepresented, would, in the absence of a bargaininghistory, have been beyond question an inappropriateunit.The unrepresented group here derives fromhistorical accident, not from any real difference inb Its positions as to engineering clerks andstore clerksare dealt withbelow.7 Cf.The Martin Co.,162 NLRB No. 20, wherean identifiablegroup of unrepresented technicians was found an appropriate votinggroup,without reaching the question of their appropriateness as aseparate unit.8 D. V. Displays Corp, etc,134 NLRB 568, 571.9 These store clerks form two groups One groupdoes certain241functions. It is an unidentifiable fragment, and theresultof a Union defeat in the fragmentized unitwould be to preserve a unit which could derive itsappropriateness only from the bargaining history.Upon consideration of all the facts in this case, wefind that the unrepresented group is not entitled to aself-determination election,' that the parties' contractdoes not bar an election in a unit including thecovered employees, and that an election should beheld in the overall unit herein found appropriate.'We turn to the final question of the inclusion orexclusion in the appropriate unit of the engineeringclerks and store clerks.' The Petitioner contends thatboth the engineering clerks and store clerks should beincluded in the unit, stating in essence that the natureof their work gives them a close community ofinterest with the other clerks and employees that areincluded in the unit. The Employer believes that boththese groups should be excluded, contending that thestore clerks are really office clerks (who are ex-cluded), and that the engineering clerks should beexcluded as technical employees. Further, it arguesthat even if they are not found to be technicals, theydo not possess the requisite community of interest tobe included with the other employees.The duties of the store clerks consist of requisi-tioning and keeping inventory of the materials theyhave on hand. In each of the operation centers thereare other clerks (the "physical store clerks" spoken ofabove)who go into the storage areas to takeinventory and physically move stock. The store clerksin question also occasionally perform these functions.The store clerks and physical store clerks are in thesame departments, work under the same supervision,work the same hours, and enjoy fringe benefitsidentical to the physical clerks and others included inthe unit. They are located in buildings separate fromthose in which office clerical employees work, andwork in conjunction with physical store clerks on adailybasis.We find that the store clerks performduties typical of plant clerical employees. We herefind that their duties and interests are closely relatedto those of physical store clerks and other productionand maintenance employees, and we shall includethem in the unit found appropriate.' oWith regard to engineering clerks, the record showsthat their duties consist of making load studies andshort circuit calculations,assistingthe engineer andmaking minor surveys, handling lighting requests, andassistingin thedesignof the overhead and under-ground installations to homes andindustrial cus-physical labordescribedbelow.Thesestore clerks will be called"physical store clerks" The Employeragrees they should be included.The othergroup keeps records on the inventory and it is this group thatwe are concernedwith. We willrefer to them simply as store clerks10 See, e.g.,RaybestosManhattan,Inc.,115 NLRB 1036. TheBoard ordinarilywill include plant clericals in a production andmaintenance unit unless the parties have agreed to exclude them. 242DECISIONS OF NATIONALLABOR RELATIONS BOARDtomers In essence their job is an apprenticeshipconsisting of on-the-job training If they becomeproficient, they will be advanced to the position ofassistant engineerTheir contact with the employeesfrom the Line and Service departments comprisesonly 10-15 percent of their work The engineeringclerks'entirefunction is to aid and inform theengineersTheir immediate supervisor is either anengineer or an assistant superintendent in charge ofengineering, and they are considered part of theEngineering Department 1' Considering all pertinentfactors,especially the engineering clerks' separatesupervision and departmental location, and the natureof their job as an apprenticeship to employeesexcluded from the unit, we shall exclude engineeringclerks from the unit as they do not possess therequisite community of interest with those includedin the unit11 This is as opposed to the line service and meter clerks who workunder a line supervisor or a meter supervisor etc in their ownrespective departments12 An election eligibility list containing the names and addresses ofall the eligible votersmust be filed by the Employer with the RegionalDirector for Region 11 within 7 days after the date of this Decision andAccordingly, we find that the following employeesconstitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the ActAll employees in the Distribution Department,including linemen, servicemen, truck drivers, ground-men, cable splicers, helpers,meter testers,meterreaders,garagemechanics and attendants, watermeter testers, special equipment operators, waterplant operators, laborers (Distribution), janitors, andoperation center clerks (Distribution), excluding allemployees outside the distribution department, en-gineering clerks (operation center), office clericalemployees, supervisors as defined in the Act, and allother statutory exclusions[Text of Direction of Election' 2 omitted frompublication ]Direction of ElectionThe Regional Director shall make the listavailable to all parties to the election No extension of time to file thislist shall be granted by the Regional Director except in extraordinarycircumstances Failure to comply with this requirement shall be groundsfor setting aside the election whenever proper objections are filedExcelsior Underwear Inc156 NLRB 1236